IN THE MATTER OF THE GUARDIANSHIP OF R.B.



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE GUARDIANSHIP OF R.B.

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE GUARDIANSHIP OF R.B.2020 OK 85Case Number: 117574Decided: 10/05/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 85, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN THE MATTER OF THE GUARDIANSHIP OF R.B.:
LYNDSI HELLARD, Respondent/Appellant,
v.
DAVID BOMAN and SANDRA BOMAN, Petitioners/Appellees.
ORDER
Appellee's Petition for Writ of Certiorari is hereby granted and the June 3, 2020, Order of the Oklahoma Court of Civil Appeals, Div. II, denying her attorney fees, is vacated. Appellee's Motion for Appeal-related Attorney Fees is granted. GRP of Texas, Inc. v. Eateries, Inc., 2001 OK 53, ¶8, 27 P.3d 95 ("appeal-related attorney's fees are allowed when they are also allowed for trial court proceedings. . . . ."). This matter is remanded to the trial court for the purpose of conducting an evidentiary hearing to determine the reasonableness of the amount of Appellee's attorney fees. 12 O.S. Supp. 2012 § 696.4; State ex rel. Burk v. City of Oklahoma City, 1979 OK 115, 598 P.2d 659.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 5th DAY OF OCTOBER, 2020.
/S/CHIEF JUSTICE
GURICH, C.J., DARBY, V.C.J., WINCHESTER, EDMONDSON, COLBERT, COMBS, KANE, JJ. -concur
KAUGER and ROWE, JJ. - dissent

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA